Exhibit 10.32

EXHIBIT II

MANAGEMENT SERVICES AGREEMENT

BETWEEN

LITCHFIELD MUTUAL FIRE INSURANCE COMPANY

AND

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

THIS AGREEMENT, made as of the 26th day of August, 1998, between Patrons Mutual
Insurance Company of Connecticut (“Patrons”) and Litchfield Mutual Fire
Insurance Company (“Litchfield), both mutual insurance companies organized and
exiting under the laws of the State of Connecticut.

WITNESSETH:

WHEREAS, the Boards of Directors of each of Patrons and Litchfield have, at
meetings duly convened and held, authorized and approved the formulation and
implementation of a plan for a common management services arrangement and the
preparation, execution and delivery of such agreements as may be necessary and
appropriate to the effectuation of such common management services arrangement
and

WHEREAS, the parties wish to set forth herein certain understandings concerning
such common management services arrangement;

NOW, THEREFORE, in consideration of the premises and of the covenants herein
contained, and for other good and valuable consideration, it is agreed as
follows:

Section 1. Commencing on the Effective Date (as defined below) and until the
termination of this Agreement, Patrons shall provide to Litchfield such
management services as shall be reasonably necessary or desirable for the
conduct of the insurance business of Litchfield. Such services shall include,
but not be limited to, accounting, tax and auditing services, legal services,
actuarial services, employee benefit plans and personnel administration,
insurance production and underwriting services, processing and payment of
claims, servicing of policyholders, billing and collection services, software
development services, electronic data



--------------------------------------------------------------------------------

processing operations, communications operations, investment and property
management services. Patrons shall provide such services at its sole cost and
expense but all such costs and expenses shall be considered “Expenses” under
Section 4 of the Pooling Agreement referred to in Section 10 below.

Section 2. Upon the Effective Date, all officers, employees and other personnel
of Litchfield, other than the members of the Board of Directors of Litchfield in
their capacity as Directors, shall be transferred to the payroll of Patrons and
shall become, and thereafter be deemed to be, employees of Patrons. Although the
parties contemplate that certain of such persons may act in a dual capacity as
officers, employees or agents of both Litchfield and of Patrons, Patrons shall
be solely responsible for the payment of all compensation and other benefits
which such persons shall be entitled to as a result of their service, whether
such service is rendered to Patrons or to Litchfield or both, and for the
discharge of any other employment obligations owed to such persons, but such
compensation and benefits also shall be considered “Expenses” under Section 4 of
the Pooling Agreement referred to in Section 10 below. Litchfield shall not
separately award such persons any compensation or other benefits after this
arrangement becomes effective.

Section 3. Each officer, employee and other agent of Litchfield, who is
transferred to the payroll of Patrons and becomes an employee of Patrons, shall
receive pension and all other employee benefits as favorable as the benefits
received by Patrons employees, and in computing such benefits Patrons shall
include the total time of employment of such personnel at Litchfield. In order
to carry out such intention, the benefits previously received by such employees
at Litchfield (prior to the Effective Date) either will be substituted for the
benefits payable under the employee benefit plans of Patrons, integrated with
such plans, or retained, depending on the individual circumstances of each case.

Section 4. The Boards of Directors of Patrons and Litchfield shall remain
responsible for the business and affairs of their respective corporations and
the members of such Boards shall continue to be elected to their positions in
accordance with the respective charters and bylaws of each such corporation and
applicable law. The Litchfield Board of Directors shall appoint annually a
President from among the members of its Board of Directors, a Treasurer, a
Secretary and such other officers as the Board of

 

- 2 -



--------------------------------------------------------------------------------

Directors deems necessary or desirable. Such officers shall be chosen from among
the employees of Patrons or upon appointment shall become employees of Patrons
in accordance with the provisions of this Agreement. The President of
Litchfield, in his capacity as an employee of Patrons, shall serve under the
general supervision and control of the President of Patrons. Nevertheless, the
President of Patrons shall delegate to the President of Litchfield the power to
hire and discharge employees and personnel for Litchfield operations, within
guidelines to be agreed upon by them and approved by the Litchfield Board of
Directors. Such employees shall be deemed to be employees of Patrons, with all
of the rights and obligations of such employees.

Section 5. It is not intended that this Agreement set forth all of the
operational details necessary to initiate and implement the aforesaid common
management agreement. Consequently, on and after the Effective Date, the
Presidents of Patrons and Litchfield are authorized to implement in detail all
of the actions contemplated herein, and to perform all acts necessary to
initiate and carry out the purpose of this Agreement including consolidation of
any of the functions of Patrons and of Litchfield such as production,
underwriting, reinsurance, claims, collection of statistics and statistical
reporting, accounting, personnel and billing and credit and personnel methods
and procedures. Nevertheless, the allocation of expenses of the functions of
Patrons and Litchfield shall be reasonable, fair and equitable, and shall be
satisfactory to, and meet any requirements of, the Connecticut Insurance
Department and no such consolidation shall result in the closing of offices of
Litchfield in Litchfield, Connecticut for at least 60 months after the Effective
Date.

Section 6. Patrons shall keep the Board of Directors of Litchfield fully
informed with regard to the consolidated operations conducted by Patrons and
generally as to its then current intentions as to the future. Patrons shall
furnish the Board of Directors of Litchfield with copies of all financial
statements, a signed copy of each report prepared by independent certified
public accountants, and such other information with regard to the affairs of
Litchfield as the Board of Directors of Litchfield may from time to time
reasonably request. Upon request, the chief executive officer of Patrons shall
attend any regular or special meetings of the Board of Directors of Litchfield.

 

- 3 -



--------------------------------------------------------------------------------

Section 7. Subject to the foregoing, Patrons and Litchfield each shall retain
their respective names and corporate structures and all other aspects of their
respective legal identities and corporate rights and obligations. Each also
shall maintain its own reserves, assets (including investments) and capital and
surplus and shall account separately therefor. Notwithstanding the foregoing,
the parties will file combined financial statements consistent with the Pooling
Agreement mentioned below and shall establish a steering committee and other
committees as they deem desirable, comprised of representatives of their
respective Boards of Directors, to consider matters of common concern and make
recommendations to their respective Boards of Directors.

Section 8. Directors, officers, employees and agents of Patrons may serve as
Directors, officers, employees, agents, nominees or signatories for Litchfield.
When executing documents or otherwise acting in such capacities for Litchfield,
such persons shall use their respective titles in Litchfield. Such individuals
shall not receive from Litchfield any compensation for their services to
Litchfield in any such capacities, except that a Director of Litchfield shall be
compensated by Litchfield for his services as such Director.

Section 9. Patrons shall not be entitled to any compensation for the management
services to be provided hereunder or reimbursement of the expenses to be
incurred hereunder, except for the payment to be made pursuant to Section 13
upon the termination (if any) of this Agreement. However, in consideration of
the services to be rendered hereunder by Patrons and the expenses to be incurred
by Patrons in rendering such services, on the Effective Date Litchfield and
Patrons will enter into a Pooling Agreement (“Pooling Agreement”) substantially
in the form of Exhibit A attached hereto.

Section 10. This Agreement shall become effective (“Effective Date”) on such
date as shall be mutually agreeable to Patrons and Litchfield and as shall be
evidenced by an addendum to this Agreement signed by both such corporations. If
the parties have not executed and delivered such an addendum to each other on or
before                     , 1998, then this Agreement thereafter shall be of no
further force or effect unless extended pursuant to authority granted by the
respective Boards of Directors of Patrons and Litchfield.

 

- 4 -



--------------------------------------------------------------------------------

Section 11. This Agreement shall continue in effect until terminated in
accordance with the following provisions. This Agreement may be terminated by
action of either the Board of Directors of Patrons or Litchfield after the
second anniversary of the Effective Date and upon at least one (1) year’s prior
written notice to the other party. Notwithstanding the foregoing, this Agreement
also may be terminated under the circumstances and in the manner specified in
Section 12 hereof.

Section 12. At the option solely of Litchfield (exercised by its Board of
Directors), this Agreement shall be and become terminated immediately upon
written notice of termination from Litchfield to Patrons if any of the following
events shall occur:

 

 

(a)

If Patrons shall be adjudged bankrupt or insolvent by a court of competent
jurisdiction, or an order shall be made by a court of competent jurisdiction for
the appointment of a receiver liquidator or trustee of Patrons or of all or
substantially all its property by reason of the foregoing, or approving any
petition filed against Patrons for its reorganization, and such adjudication or
order shall remain in force or unstayed for a period of sixty days; or

 

 

(b)

If Patrons shall institute proceedings for voluntary bankruptcy or shall file a
petition seeking reorganization under the Federal bankruptcy laws, or for relief
under any law for the relief of debtors, or shall consent to the appointment of
a receiver of itself or of all or substantially all its property, or shall make
a general assignment for the benefit of its creditors, or shall admit in writing
its inability to pay its debts generally, as they become due.

 

- 5 -



--------------------------------------------------------------------------------

Patrons agrees that if any of the events specified in subsection (b) and (c) of
this Section 12 shall occur, it will give written notice thereof to Litchfield
within seven days after the occurrence of such event.

Section 13. If this Agreement shall be terminated by either party pursuant to
Section 11 or shall be terminated by Litchfield pursuant to Section 12, then, in
any such case, within 90 days after such termination becomes effective,
Litchfield shall pay to Patrons, as compensation for the services provided
hereunder by Patrons prior to such termination, an amount (expressed in dollars)
computed by multiplying 20% times the aggregate net insurance premiums earned by
Litchfield in all States other than Connecticut during the 12-month period
immediately preceding the effective date of such termination.

Section 14. The parties shall attempt in good faith to resolve any dispute
arising out of or relating to this Agreement promptly by negotiation. If the
matter has not been resolved within sixty (60) days of a party’s request for
negotiation, any party may initiate mediation under the Center for Public
Resources (“CPR”) Model Procedure for Mediation of Business Disputes. The
neutral third party will be selected from the CPR Panels of Neutrals, with the
assistance of CPR, unless the parties agree otherwise. Any controversy or claim
arising out of or relating to this Agreement, or the breach thereof, which is
not settled by such negotiation or mediation, shall be settled by arbitration by
a panel of three arbitrators in accordance with the Commercial Arbitration Rules
of the American Arbitration Association, and judgments upon the award rendered
by the Arbitrators may be entered in any Court having jurisdiction thereof. The
place of arbitration shall be East Hartford, Connecticut.

Section 15. Patrons assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith.

Section 16. Any notice, report or other communication required or permitted to
be given hereunder shall be in writing unless

 

- 6 -



--------------------------------------------------------------------------------

some other method of giving such notice, report or other communication is
accepted by the party to whom it is given, and shall be given by being delivered
at the following addresses of the parties hereto:

 

If to Litchfield, to:

 

Litchfield Mutual Fire Insurance Company

 

Litchfield, Connecticut 06759

 

Attention: Chairman, Board of Directors

 

If to Patrons, to:

 

Patrons Mutual Insurance Company

 

769 Hebron Avenue

 

Glastonbury, Ct 06033-6517

 

Attention: President

Section 17. Patrons and Litchfield are not partners or joint venturers with each
other and nothing herein shall be construed so as to make them such partners or
joint venturers or impose any liability as such on either of them. Patrons shall
perform its duties hereunder as an independent contractor and not as an agent of
Litchfield or its Board of Directors. Neither party shall have any liability for
the obligations of the other party, except as otherwise expressly set forth in
this Agreement or in the Pooling Agreement.

Section 18. This Agreement shall not be assignable by Patrons or Litchfield
without the consent of the other party, except in the case of assignment to a
corporation or other organization which is a successor to Litchfield or Patrons,
as the case may be, in which case such successor shall be bound hereunder and by
the terms of said assignment in the same manner as its assignor is bound
hereunder.

Section 19. This Agreement shall not be changed, modified, terminated or
discharged in whole or in part except by an instrument in writing signed by both
parties hereto, or their respective successors or permitted assigns.

Section 20. This Agreement shall be governed by and constructed in accordance
with Connecticut law.

 

- 7 -



--------------------------------------------------------------------------------

Section 21. This Agreement may be executed in one or more counterparts, and by
different parties on separate counterparts, either of which shall and will be
treated and considered as an original, but all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
and delivered as of the day and year first above written.

 

LITCHFIELD MUTUAL FIRE INSURANCE

    COMPANY

By

 

 

Its

 

 

PATRONS MUTUAL INSURANCE COMPANY OF

    CONNECTICUT

By

 

 

Its

 

 

- 8 -



--------------------------------------------------------------------------------

FIRST AMENDMENT

to

MANAGEMENT SERVICES AGREEMENT

among

LITCHFIELD MUTUAL FIRE INSURANCE COMPANY

PATRONS MUTUAL INSURANCE COMPANY OF CONNECTICUT

STATE AUTOMOBILE MUTUAL INSURANCE COMPANY

and

STATE AUTO PROPERTY & CASUALTY INSURANCE COMPANY

This First Amendment to Management Services Agreement (“First Amendment”), dated
as of December 14, 2007, amends the Management Services Agreement (the
“Management Agreement”), dated as of August 26, 1998, by and between Litchfield
Mutual Fire Insurance Company (“Litchfield”) and Patrons Mutual Insurance
Company of Connecticut (“Patrons”) as follows:

RECITALS

WHEREAS, Patrons and Litchfield have previously entered into the Management
Agreement; and

WHEREAS, Patrons and Litchfield will affiliate their business operations with
State Automobile Mutual Insurance Company (“SAM”) upon the closing of the
transactions contemplated by the Amended and Restated Affiliation Agreement (the
“Restated Affiliation Agreement”), by and among SAM, Patrons and Litchfield; and

WHEREAS, the parties intend to add SAM and State Auto Property & Casualty
Insurance Company (“SAP&C”) as parties to the Management Agreement in order for
SAM and SAP&C to provide supplemental management services to Litchfield and
Patrons; and

WHEREAS, the parties intend to add references to the Inter-Company Expense
Agreement (the “Expense Agreement”), dated as of January 12, 2001, as amended,
by and between Litchfield and Patrons; and

WHEREAS, to the extent a party provides services or facilities to any of the
other parties pursuant to the terms of this Agreement, it may be denominated a
“Provider,” and to the extent that it receives services or the use of facilities
of any of the other parties, it may be denominated a “Recipient.”

STATEMENT OF AGREEMENT

In consideration of the mutual covenants set forth herein and INTENDING TO BE
LEGALLY BOUND HEREBY, the parties to this First Amendment agree to amend the
Management Agreement as follows:

 

1.

Capitalized terms used in this First Amendment (including the Recitals) which
are not otherwise defined herein shall have the meanings ascribed to such terms
in the Management Agreement.

 

1



--------------------------------------------------------------------------------

2.

Upon the Effective Date (as defined below) of this First Amendment, SAM and
SAP&C shall supplement the management and operations services provided to
Litchfield by Patrons as described in Section 1 of the Management Agreement. In
addition, SAM and SAP&C shall provide supplemental management and operations
services to Patrons. The parties acknowledge that Patrons has its own employees
who provide managerial, supervisory, administrative, technical, professional,
and clerical services for itself and to Litchfield. SAP&C, through its
employees, will provide certain executive, administrative, technical, and
professional support services to Litchfield and Patrons, while SAM will provide
certain data processing equipment, office supplies and equipment, furniture and
fixtures, automobiles and such other items of tangible personal property or
facilities to Litchfield and Patrons, the costs of which shall be allocated as
described below.

 

3.

Section 1 of the Management Agreement is hereby deleted in its entirety and
replaced by the following:

“Commencing on the Effective Date (as defined below) and until the termination
of this Agreement, Patrons shall provide to Litchfield such management services
as shall be reasonably necessary or desirable for the conduct of the insurance
business of Litchfield. Such services shall include, but not be limited to,
accounting, tax and auditing services, legal services, actuarial services,
employee benefit plans and personnel administration, insurance production and
underwriting services, processing and payment of claims, servicing of
policyholders, billing and collection services, software development services,
electronic data processing operations, communications operations, investment and
property management services. The cost and expense of the services Patrons
provides to Litchfield hereunder shall be allocated to Litchfield in accordance
with the terms of the Inter-Company Expense Agreement, as amended (the “Expense
Agreement”), by and between Patrons and Litchfield, a copy of which is attached
hereto as Exhibit B; and in accordance with the terms of the Reinsurance Pooling
Agreement (the “Patrons Pooling Agreement”), by and between Patrons and
Litchfield, a copy of which is attached hereto as Exhibit A, until the
January 1, 2008, 12:01 a.m. termination of said Patrons Pooling Agreement; and
in accordance with the terms of the State Auto Reinsurance Pooling Agreement
(the “State Auto Pooling Agreement”), a copy of which is attached as Exhibit C,
from January 1, 2008 until the termination of this Agreement. The cost and
expense of the services, equipment and facilities provided by SAP&C and SAM to
Litchfield and Patrons pursuant to the terms hereunder shall be allocated to
Litchfield and Patrons in accordance with the terms of the Expense Agreement and
the State Auto Pooling Agreement.”

 

4.

Sections 2, 3 and 4 of the Management Agreement do not apply to SAM or SAP&C.

 

5.

Section 5 of the Management Agreement is hereby deleted in its entirety and
replaced by the following:

“It is not intended that this Agreement set forth all of the operational details
necessary to initiate and implement the aforesaid common management agreement.
Consequently, on and after the Effective Date (as set forth in the original
Management Agreement), the Presidents of Patrons and Litchfield are authorized
to implement in detail all of the actions contemplated herein, and to perform
all acts necessary to initiate and carry out the purpose of this Agreement
including consolidation of any of the functions of Patrons and of Litchfield
such as production, underwriting, reinsurance, claims, collection of statistics
and statistical reporting, accounting, personnel, billing and credit, and
personnel methods and procedures. Nevertheless, the allocation of expenses of
the functions of Patrons and Litchfield shall be reasonable, fair and equitable,
and shall be satisfactory to, and meet any requirement of, the Connecticut
Insurance Department and no such consolidation shall result in the closing of
offices of Litchfield in Litchfield, Connecticut for at least 60 months after
the Effective Date (as set forth in the original Management Agreement).

 

2



--------------------------------------------------------------------------------

“Likewise, upon the addition of SAM and SAP&C as parties to this Agreement, it
is not intended that this Agreement set forth all of the operational details
necessary to initiate and implement the aforesaid management agreement.
Consequently, on and after the Effective Date (as defined below), the Presidents
of Patrons, SAM, SAP&C and Litchfield are authorized to implement in detail all
of the actions contemplated herein, and to perform all acts necessary to
initiate and carry out the purpose of this Agreement. Nevertheless, the
allocation of expenses of the functions of Patrons and Litchfield shall be
reasonable, fair and equitable, and shall be satisfactory to, and meet any
requirement of, both the Connecticut Insurance Department and the Ohio
Department of Insurance.”

 

6.

Sections 6, 7 and 8 of the Management Agreement do not apply to SAM or SAP&C.

 

7.

Section 9 of the Management Agreement is hereby deleted in its entirety.

 

8.

Section 10 of the Management Agreement does not apply to SAM or SAP&C.

 

9.

Section 11 of the Management Agreement is hereby deleted in its entirety and
replaced by the following: “This Agreement shall continue in effect until
terminated in accordance with the following provisions. This Agreement may be
terminated by action of the Board of Directors of Patrons, SAM, SAP&C or
Litchfield after the second anniversary of the Effective Date and upon at least
ninety (90) days’ prior written notice to the other parties. Notwithstanding the
foregoing, this Agreement also may be terminated under the circumstances and in
the manner specified in Section 12 hereof.”

 

10.

Section 13 of the Management Agreement is hereby deleted in its entirety.

 

11.

Section 15 of the Management Agreement is hereby deleted in its entirety and
replaced by the following:

“Any notice, report or other communication required or permitted to be given
hereunder shall be in writing unless some other method of giving such notice,
report or other communication is accepted by the party to whom it is given, and
shall be given by being delivered at the following addresses of the parties
hereto:

 

If to Litchfield, to:

  

Litchfield Mutual Fire Insurance Company

Litchfield, Connecticut 06759

Attention: Chairman, Board of Directors

If to Patrons, to:

  

Patrons Mutual Insurance Company

769 Hebron Avenue

Glastonbury, CT 06033-6517

Attention: President

If to SAM or SAP&C:

  

State Automobile Mutual Insurance Company

518 East Broad Street

Columbus OH 43215

Attention: President

 

3



--------------------------------------------------------------------------------

12.

Section 16 of the Management Agreement is hereby deleted in its entirety and
replaced by the following:

“This Agreement shall not be assignable by Patrons, SAM, SAP&C or Litchfield
without the consent of the other parties, except in the case of assignment to a
corporation or other organization which is a successor to Litchfield, SAM, SAP&C
or Patrons, as the case may be, in which case such successor shall be bound
hereunder and by the terms of said assignment in the same manner as its assignor
is bound hereunder. Under no circumstances can this Agreement be assigned
without the prior approval of the Insurance Departments of Connecticut and
Ohio.”

 

13.

Section 17 of the Management Agreement is hereby deleted in its entirety and
replaced by the following:

“This Agreement shall not be changed, modified, terminated or discharged in
whole or in part except by an instrument in writing signed by all the parties
hereto, or their respective successors or permitted assigns. Furthermore, no
change or modification of the terms of this Agreement shall be valid unless
prior approval for such change or modification has been received from the
Commissioners of the Ohio and the Connecticut Departments of Insurance.”

 

14.

The following is hereby added to the Management Agreement as new Section 20:

“The Provider shall be responsible for maintaining full and accurate accounting
records of all services rendered and facilities used pursuant to this Agreement
and such additional information as the Recipient may reasonably request for
purposes of its internal bookkeeping and accounting operations. Expenses shall
be apportioned in accordance with statutory accounting principles consistently
applied. The books, accounts, and records shall be so maintained as to clearly
and accurately disclose the nature and details of the transactions including
such accounting information as is necessary to support the expenses apportioned
to the respective parties. The Provider shall keep such accounting records
insofar as they pertain to the computation of charges hereunder available at its
principal offices for audit, inspection and copying by the recipient or any
governmental agency having jurisdiction during all reasonable business hours.”

 

15.

The following is hereby added to the Management Agreement as new Section 21:

“The Provider shall submit to the Recipient within thirty (30) days of the end
of each calendar month (or such other interval not greater than quarterly as
such parties may agree), a written statement of the amount estimated to be owed
by the Recipient to the Provider for services and the use of facilities pursuant
to this Agreement in that calendar month (or interval) and the Recipient shall
pay the Provider within thirty (30) days following receipt of such written
statement the amount set forth in the statement.”

 

16.

The following is hereby added to the Management Agreement as new Section 22:

“COMPLETE AGREEMENT. This document, together with such amendments hereto as may
from time to time be validly executed in writing by the parties, constitutes the
entire agreement among the parties and supersedes all prior or contemporaneous
discussions, negotiations, representations, or agreements relating to the
subject matter of this Agreement.”

 

17.

This First Amendment shall be effective (the “Effective Date”) as of the
Litchfield Closing Date (as defined in the Restated Affiliation Agreement).
Notwithstanding the foregoing, the effectiveness of this First Amendment is
subject to the receipt of all regulatory consents required to implement the
terms of this First Amendment. Until such time as all such regulatory consents
have been obtained, this First Amendment shall not become operative to amend the
Management Agreement in any manner whatsoever and shall be of no force or
effect.

 

4



--------------------------------------------------------------------------------

18.

This First Amendment constitutes an integral part of the Management Agreement.
In the event of any inconsistencies between the provisions of the Management
Agreement and this First Amendment, the provisions of this First Amendment shall
control. Except as expressly amended hereby, the terms and provisions of the
Management Agreement shall continue in full force and effect without change for
the balance of the term thereof.

IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
duly executed as of the day and year first above written.

[SIGNATURE PAGE FOLLOWS]

 

5



--------------------------------------------------------------------------------

PATRONS MUTUAL INSURANCE COMPANY

OF CONNECTICUT

By:

 

/s/ William Siclari

 

William Siclari, President

LITCHFIELD MUTUAL FIRE INSURANCE

COMPANY

By:

 

/s/ Peter R. L. Faber

 

Peter R. L. Faber, President

STATE AUTOMOBILE MUTUAL INSURANCE

COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

STATE AUTO PROPERTY & CASUALTY

INSURANCE COMPANY

By:

 

/s/ Robert P. Restrepo, Jr.

 

Robert P. Restrepo, Jr., President

 

6



--------------------------------------------------------------------------------

EXHIBIT A

Patrons Reinsurance Pooling Agreement effective January 1, 2007

 

7



--------------------------------------------------------------------------------

EXHIBIT B

Inter-Company Expense Agreement

 

8



--------------------------------------------------------------------------------

EXHIBIT C

State Auto Reinsurance Pooling Agreement

 

9